                                                                        Case 2:19-cv-01087-APG-GWF Document 4 Filed 07/12/19 Page 1 of 2



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                                FOR THE DISTRICT OF NEVADA
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                        KAYLA ARNDT,                                          Case No. 2:19-cv-01087-APG-GWF
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                              Plaintiff,                       JOINT STIPULATION AND ORDER
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                          EXTENDING DEFENDANT TRANS
                                                                        v.                                                     UNION LLC’S TIME TO FILE AN
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                          ANSWER OR OTHERWISE
                                                                        TRANS UNION LLC,                                       RESPOND TO PLAINTIFF’S
                                                                   16
                                                                                                                               COMPLAINT
                                                                                                Defendants.
                                                                   17                                                          (FIRST REQUEST)
                                                                   18
                                                                   19          Plaintiff Kayla Arndt (“Plaintiff”), and Defendant Trans Union LLC (“Trans Union”), by and

                                                                   20   through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s Time

                                                                   21   to Respond to Plaintiff’s Complaint.
                                                                   22
                                                                               On June 24, 2019, Plaintiff filed her Complaint. On June 25, 2019, Trans Union was served
                                                                   23
                                                                        with Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise respond to
                                                                   24
                                                                        Plaintiff’s Complaint is July 16, 2019.
                                                                   25

                                                                   26          Trans Union requires additional time to investigate, locate and assemble documents relating

                                                                   27   to Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to review the
                                                                   28   documents and respond to the allegations in Plaintiff’s Complaint.
                                                                                                                       1                               KB/26284
                                                                        Case 2:19-cv-01087-APG-GWF Document 4 Filed 07/12/19 Page 2 of 2



                                                                    1             Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including August 6, 2019. This is the first stipulation for
                                                                    3
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4
                                                                                  Dated this 12th day of July 2019
                                                                    5

                                                                    6   ALVERSON TAYLOR & SANDERS
                                                                                                                                                   KNEPPER & CLARK, LLC HAINES &
                                                                    7   //s// Trevor Waite                                                         KRIEGER, LLC
                                                                        Kurt Bonds
                                                                    8   Nevada Bar No. 6228                                                        //s// Matthew Knepper
                                                                        Trevor Waite                                                               Matthew Knepper
                                                                    9                                                                              Nevada Bar No. 12796
                                                                        Nevada Bar No. 13779
                                                                   10   6605 Grand Montecito Parkway, Suite 200                                    5510 S Fort Apache Rd, Suite 30
                                                                        Las Vegas, NV 89149                                                        Las Vegas, NV 89148
                                                                   11   Telephone: (702) 384-7000                                                  Telephone: (702) 856-7430
                                                                        Facsimile: (702) 385-7000                                                  Facsimile: (702) 447-8048
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                        kbonds@alversontaylor.com                                                  miles.clark@knepperclark.com
                                                                   13   twaite@alversontaylor.com                                                  and
                            6605 GRAND MONTECITO PARKWAY




                                                                        Counsel for Trans Union LLC                                                David H. Krieger
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                                              Nevada Bar No. 9086
                                                                                                                                                   8985 S. Eastern Ave, Suite 350
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                                              Henderson, NV 89123
                                                                                                                                                   Telephone: (702) 880-5554
                                                                   16
                                                                                                                                                   Facsimile: (702) 383-5518
                                                                   17                                                                              dkrieger@hainesandkrieger.com

                                                                   18
                                                                   19                                                                  ORDER

                                                                   20             The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

                                                                   21   otherwise respond is so ORDERED AND ADJUDGED.

                                                                        Dated this ______               July
                                                                                     15th day of __________________, 2019.
                                                                   22

                                                                   23

                                                                   24                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                   25

                                                                   26

                                                                   27   N:\kurt.grp\CLIENTS\26200\26284\pleadings\Stip to extend time for TU to respond to complaint.doc

                                                                   28
                                                                                                                                            2                              KB/26284
